106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ervin Charles ST. AMAND, Plaintiff-Appellant,v.NEVADA BOARD OF PAROLE COMMISSIONERS;  Bryn Armstrong;Nikki Bingsley;  Thomas P. Chickory;  Beatrice Franklin;Richard E. Wyett;  Thomas P. Wright;  John Foremaster;Representative Denison, Nevada Board of Parole Hearing Rep,Defendants-Appellees.
No. 95-17360.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Ervin Charles St. Armand1 appeals pro se the district court's denial of his request for attorney's fees in his 42 U.S.C. § 1983 action against the Nevada Board of Parole Commissioners.  St. Armand alleged that he was denied parole in retaliation for his prior lawsuits and that the parole board violated his due process rights by not providing him with a written statement of the reasons he was denied parole.  St. Armand contends that despite the dismissal of his action for failure to state a claim, he is entitled to attorney's fees under 42 U.S.C. § 1988 as the prevailing party because his suit was the "catalyst" for the decision to appoint a new board of parole commissioners.  The "catalyst test," however, is inapplicable where, as here, there is a final judgment against the party seeking fees.  Cf. Sablan v. Dep't of Finance, 856 F.2d 1317, 1324 (9th Cir.1988).  Even if St. Amand had been the prevailing party, he could not obtain attorney fees because he is pro se.  See Friedman v. State of Arizona, 912 F.2d 328, 333 n. 2 (9th Cir.1990).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 St. Armand was transferred from the Nevada Department of Corrections to the custody of the California Department of Corrections on January 24, 1994